            Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEXIS D. JOHNSON,                                         Civil Action

               Plaintiff,                                  No.        2:20-cv-885


       v.

P G PUBLISHING COMPANY,
t/d/b/a Pittsburgh Post Gazette,

               Defendant.                           JURY TRIAL DEMANDED


                                     CIVIL COMPLAINT

       Plaintiff, Alexis D. Johnson, by undersigned counsel and pursuant to Fed.R.Civ.P. 8 files

the foregoing Civil Complaint seeking legal and equitable relief for the retaliation and race

discrimination Defendant inflicted upon her.

                                     I. Jurisdiction

       1. The Jurisdiction of this Court is invoked pursuant to Section 1 of the Civil Rights Act

of 1866, 42 U.S.C. §1981 and 28 U.S.C §§1331 and 1343(a)(3).

                                        II. The Parties

       2. Plaintiff Alexis D. Johnson is an adult individual who resides at 7918 Mt. Carmel Road,

Verona, PA 15147. She is an African-American.

       3. Defendant P G Publishing Company is a corporation which operates a three-day a week

newspaper, and a 4 day a week all digital news service in the Western District of Pennsylvania

known as the Pittsburgh Post Gazette. Defendant’s home office is located at 2201 Sweeney Drive,

Clinton, PA, 15026, and its principal place of business is 358 North Shore Drive, Suite 300,



                                               1
            Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 2 of 8




Pittsburgh, PA, 15212 At all times relevant to this action, Defendant was Johnson’s employer.

                                       III. Factual Background

       4. Johnson has worked for Defendant since October 2018, first as a Digital News Editor and

then as a reporter. She had previously worked for newspapers in New Jersey and as a multi-medium

reporter.

       5. Defendant often assigned Johnson to cover social issues that manifested themselves in on-

line social media platforms.

       6. In performing her reporting duties, Johnson received assignments from Defendant and

likewise was generally assigned to cover social media related stories.

       7. Johnson is one of only now-five African American reporters employed by the Post

Gazette.

       8. On or around May 25, 2020, white police in Minneapolis Minnesota killed George Floyd,

an unarmed African American, after he was handcuffed and on the ground following an arrest for

suspicion of a non-violent minor offense.

       9. The aforesaid killing ignited nationwide protests and outrage.

       10. Those protests and outrage resulted in peaceful demonstrations in Pittsburgh, PA during

the weekend of May 30-31, 2020 demanding racial justice and opposing police tactics directed at

African Americans.

       11. During those Pittsburgh area protests some property damage and unrest occurred, and

several demonstrators were arrested.

       12. The property damage resulting in the otherwise non-violent protests became the focus

of criticism from public officials who did not support the demands for racial justice and the tactics


                                                 2
           Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 3 of 8




of the protesters.

        13. On or about May 31, 2020, Johnson posted on her private Twitter account a photo

objecting to the racial bias exhibited by those members of society and public officials who equated

property damage to human life.

        14. Specifically, Johnson posted a tweet comparing the damage caused by looters with

photos showing the debris-strewn aftermath of a white country music star’s yearly concert in

Pittsburgh, Pennsylvania.

        15. Accompanied by four photographs showing a parking lot filled with trash after a Kenny

Chesney concerts in Pittsburgh, Johnson ridiculed the idea that protesters in general and specifically

African American protesters seeking racial justice were destructive looters. She posted :

        “Horrifying scenes and aftermath from selfish LOOTERS who don’t care about this
        city!!!...oh wait sorry. No these are pictures from a Kenny Chesney concert tailgate.
        Whoops.”

        16. By sharing these photographs and commentary on her private Twitter page, Johnson

intended to mock and ridicule, and thus to protest, the racial bias and discrimination in a society

that condemns African Americans who oppose racial injustice by protests that result in some

property damage, while tolerates similar property damage by predominately white crowds who

attend Chesney concerts.

        17. The Johnson Tweet was intended to--and did–mock, ridicule and protest discrimination

against African Americans by society in general and by whites who equate property damage with

human life.

        18. Defendants assumed and interpreted Johnson’s tweets as protests of and opposition to

the aforesaid discrimination.


                                                  3
             Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 4 of 8




       19. The next day, June 1, 2020, three editors of the Post-Gazette, including its Managing

Editor, told Johnson her tweet showed she could not cover the protests fairly and that therefore she

would not be assigned to report on them.

       20. Prior to this meeting, Johnson had requested to develop stories about protesters who had

been jailed for 72 hours on failure to disperse charges; protest bail fund-raises on social media, and

campaigns on social media to help businesses which suffered property damage from the weekend

demonstrations recover.

       21. Defendant’s Managing Editor informed Johnson that because she had opposed and spoke

out about racism and the murder of black people at the hands of police, and offered an opinion

opposing those things, she was theretofore precluded from covering any story involving protests or

demonstrations concerning racial discrimination or the murder of black people by white police.

       22. Defendant informed Johnson that commenting on a matter in the news would preclude

a reporter or journalist from thereafter covering that story.

       23. Shortly thereafter, Michael Santiago, an African American Pulitzer Prize-winning

photojournalist who was at the time employed by Defendant, and who had tweeted in support of

Johnson’s Twitter protest also was removed from photographing racial demonstrations.

       24.    Santiago has since left Defendant’s employ.

       25. Subsequently, more than 80 other journalists in the employ of Defendant joined

Johnson’s protest of the racial bias and discrimination in a society that condemns African Americans

who oppose racial injustice by protests that result in some property damage, while at time tolerates

similar property damage by predominately white crowds who attend Chesney concerts.

       26. Defendant’s Executive Editor, and the Vice President of Defendant’s parent company,


                                                  4
            Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 5 of 8




in a published report, said Defendant likewise precluded those 80 opposing journalists from

covering racial discrimination or the murder of black people by white police because they joined in

Johnson’s protest.

        27. Defendant has not treated reporters and journalists who have commented on bias toward

whites in a similar manner.

        28. For example, Defendant’s reporters who spoke out publicly against discrimination and

hate after the 2018 shootings at the Tree of Life synagogue–which did not involve actions by police

directed at African Americans–were not removed from covering that story,

        29. Moreover, Joshua Axelrod, a white employee of Defendant, tweeted about a man who

was accused by police of vandalism and looting during the May protests, and referred to that man

as a “scum bag.”

        30. Nonetheless, Defendant did not initially prevent Axelrod from covering stories

involving the protests.

        31. Precluding and removing Johnson from covering a major story is a materially adverse

action, in that it would tend to dissuade a reasonable newspaper reporter from making or

supporting claims of race discrimination.

                                             Count I
                                         42 U.S.C. §1981
                                           Retaliation

        32. Plaintiff incorporates by reference the allegations in Paragraph 1 to 31 as if fully

restated.

        33. Defendant precluded and removed Johnson, and others from covering major stories

involving race based protests and demonstrations in retaliation for opposing race discrimination and


                                                 5
              Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 6 of 8




publically announcing her opposition to such practices.

       34. Precluding Johnson from covering major stories involving race based protests and

demonstrations is a materially adverse employment action because a reasonable newspaper reporter

would have been dissuaded from complaining of race discrimination had she known she would have

been precluded from the assignment of coverage of a major story

       35. Defendant's actions in precluding and removing Johnson from coverage of race-based

protests and demonstrations in retaliation for opposing race discrimination deprived Johnson of the

same right to make and enforce contracts as is enjoyed by white citizens in violation of the Civil

Rights Act of 1866, 42 U.S.C. §1981.

       36. Defendant's preclusion and removal of Johnson from covering major stories involving

race based protests and demonstrations was undertaken with reckless indifference to Plaintiff’s

federally protected right to make and enforce contracts irrespective of her opposition to race

discrimination.

       37. As a direct and proximate result of Defendant’s discriminatory and retaliatory treatment,

Johnson suffered the following injuries.

                 a.   Great mental anguish and emotional strain;

                 b.   Humiliation and inconvenience.

                 c.   Diminished career advancement because of the inability to cover one of the
                      major newspaper stories of her time.

       WHEREFORE, Plaintiff demand judgment against Defendant pursuant to 42 U.S.C. §1981

as follows:

                 a.   That Defendant be permanently enjoined from retaliating against Johnson
                      because she opposed race discrimination;


                                                6
              Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 7 of 8




                 b.     That defendant be ordered to cease precluding Johnson from coverage of
                        racial discrimination protests and demonstrations

                 c.     That Defendant be required to compensate Johnson for the diminishment of
                        her career advancement she would have obtained had it not been for
                        Defendant's illegal treatment

                 d.     That Johnson be awarded compensatory and punitive damages in an amount
                        to be determined at trial;

                 e.     That Johnson be awarded against Defendant the costs and expenses of this
                        litigation, and a reasonable attorney's fee; and

                 f.     That Johnson be awarded such further relief as this Court deems to be just
                        and proper.

                                            Count II.
                                      42 U.S.C. Section 1981
                                       Race Discrimination

        38.    Plaintiff incorporates by reference the allegations in Paragraph 1 to 37 as if fully

restated.

        39. Defendant precluded and removed Johnson, from covering major stories involving race

based protests and demonstrations because of her race, and therefore. deprived Johnson of the same

right to make and enforce contracts as is enjoyed by white citizens in violation of the Civil Rights

Act of 1866, 42 U.S.C. §1981.

        40. Defendant's actions in precluding and removing Johnson from coverage of race-based

protests and demonstrations because of her race was undertaken with reckless indifference to

Plaintiff’s federally protected right to make and enforce contracts irrespective of her race.

        41. As a direct and proximate result of Defendant’s discriminatory and retaliatory treatment,

Johnson suffered the following injuries.

                 a.     Great mental anguish and emotional strain;


                                                 7
              Case 2:20-cv-00885-NR Document 1 Filed 06/16/20 Page 8 of 8




                 b.   Humiliation and inconvenience.

                 c.   Diminished career advancement because of the inability to cover one of the
                      major newspaper stories of her time.


       WHEREFORE, Plaintiff demand judgment against Defendant pursuant to 42 U.S.C. §1981

as follows:
                 a.   That Defendant be permanently enjoined from retaliating against Johnson
                      because she opposed race discrimination;

                 b.   That defendant be ordered to cease precluding Johnson from coverage of
                      racial discrimination protests and demonstrations

                 c.   That Defendant be required to compensate Johnson for the diminishment of
                      her career advancement she would have obtained had it not been for
                      Defendant's illegal treatment

                 d.   That Johnson be awarded compensatory and punitive damages in an amount
                      to be determined at trial;

                 e.   That Johnson be awarded against Defendant the costs and expenses of this
                      litigation, and a reasonable attorney's fee; and

                 f.   That Johnson be awarded such further relief as this Court deems to be just
                      and proper.


                                                   Respectfully submitted,

                                                   Rothman Gordon, P.C.

                                                   /S/ Samuel J. Cordes
                                                   Samuel J. Cordes
                                                   Pa. I.D. No. 54874
                                                   310 Grant Street
                                                   Third Floor, Grant Building
                                                   Pittsburgh, PA 15219
                                                   (412) 338-1163
                                                   Attorney for Plaintiff




                                               8
